IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,809


EX PARTE RICHARD CECIL DUSEK, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. W380-82054-03(HC) IN THE 380TH DISTRICT COURT

FROM COLLIN COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of possession of a
controlled substance, methamphetamine, and sentenced to life imprisonment.  The Fifth Court of
Appeals affirmed his conviction.  Dusek v. State, No. 05-04-00924-CR (Tex. App. - Dallas,
November 14, 2005, no pet.).  
	Applicant contends that his appellate counsel rendered ineffective assistance because counsel
failed to timely notify Applicant that his conviction had been affirmed. 
	Appellate counsel filed an affidavit with the trial court.  Based on that affidavit, the trial court
has entered findings of fact and conclusions of law that Applicant was not timely notified of the
lower court's decision and he would have filed a petition if he had been properly notified.  The trial
court recommends that relief be granted.  Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997). 
We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time petition for
discretionary review of the judgment of the Fifth Court of Appeals in Cause No. 05-04-00924-CR
that affirmed his conviction in Case No. 380-82054-03 from the 380th Judicial District Court of
Collin County.  Applicant shall file his petition for discretionary review with the Fifth Court of
Appeals within 30 days of the date on which this Court's mandate issues.  All other claims are
dismissed.  See Ex parte Torres, 943 S.W.2d 469 (Tex. Crim. App. 1997).

Delivered: December 19, 2007
Do not publish